BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 3:18-cr-00035-SLG-MMS
                                             )
                          Plaintiff,         )   COUNTS 1-2:
                                             )   CYBERSTALKING
          v.                                 )    Vio. of 18 U.S.C. §§ 2261A(2)(B) and
                                             )   2261(b)(5) & (b)(6)
  LOUIS HOLGER EKLUND,                       )
  a/k/a LOUIS HOLGER                         )
                                             )
                          Defendant.         )


                              SUPERSEDING INDICTMENT

       The Grand Jury charges that:

                                        COUNT 1

       On or about July 1, 2016, through March 26, 2019, within the District of Alaska,

the defendant, LOUIS HOLGER EKLUND, a/k/a Louis Holger, with the intent to harass

or intimidate Victim 1, a person employed by the State of Alaska, used the mail, any

interactive computer service or electronic communication service or electronic

communication system of interstate commerce, or any other facility of interstate or foreign

         Case 3:18-cr-00035-SLG Document 97 Filed 06/20/19 Page 1 of 3
commerce, to engage in a course of conduct that caused, attempted to cause, or would be

reasonably expected to cause substantial emotional distress to Victim 1, an immediate

family member of Victim 1, or a spouse or intimate partner of Victim 1. The course of

conduct included, but was not limited to:

      1. Repeatedly emailing and calling Victim 1;

      2. Leaving a voicemail threatening to commit a “public suicide” in Victim 1’s office

         so that “people will be held accountable;”

      3. Leaving a voicemail stating “your gig is up, ma’am” and “it’s time for you to

         leave Earth. You got that? You are hereby ordered to leave Earth. Depart! If you

         can’t have a change of heart, you have to depart;”

      4. Leaving a voicemail stating that Victim 1 would depart Earth on a specific date

         unless she files an “affidavit of apology and individual self-forgiveness;”

      5. Falsely representing himself to be a federal judge or other government official,

         and,

      6. Mailing documents to a co-worker of Victim 1 on which the defendant had

         written “show this to [Victim 1], and ask her about me.”

All of which is in violation of Title 18, United States Code, Section 2261A(2)(B) and

2261(b)(5).



                                       COUNT 2

      On or about August 1, 2016, through February 28, 2018, within the District of

Alaska, the defendant, LOUIS HOLGER EKLUND, a/k/a Louis Holger, with the intent to

harass or intimidate Victim 2, a person employed by the Native Village of Kotzebue, used
                                       Page 2 of 3

         Case 3:18-cr-00035-SLG Document 97 Filed 06/20/19 Page 2 of 3
the mail, any interactive computer service or electronic communication service or

electronic communication system of interstate commerce, or any other facility of interstate

or foreign commerce to engage in a course of conduct that caused, attempted to cause, or

would be reasonably expected to cause substantial emotional distress to Victim 2, an

immediate family member of Victim 2, or a spouse or intimate partners of Victim 2. The

course of conduct included, but was not limited to:

       1. Repeatedly calling Victim 2’s cellular and office phones;

       2. Approaching Victim 2 in public;

       3. Violating a Stalking or Sexual Assault Protective Order dated October 6, 2016,

         issued by the District Court for the State of Alaska, Second Judicial District at

         Kotzebue, in Case No. 2KB-16-00150CI; and

       4. Falsely representing himself to be a federal judge or other government official.

       All of which is in violation of Title 18, United States Code, Sections 2261A(2)(B)

and 2261(b)(6).

       A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON
s/ Jonas M. Walker
JONAS M. WALKER
United States of America
Assistant U.S. Attorney


s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney


DATE:         06/19/2019
                                        Page 3 of 3

         Case 3:18-cr-00035-SLG Document 97 Filed 06/20/19 Page 3 of 3
